 



EXHIBIT 10.3
COMERICA INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”) between Comerica Incorporated (the “Company”)
and                               (the “Award Recipient”) is effective as of
                             , 20               (the “Effective Date”). Any
undefined terms appearing herein as defined terms shall have the same meaning as
they do in the Comerica Incorporated 2006 Long-Term Incentive Plan (the “Plan”).
The Company will provide a copy of the Plan to the Award Recipient upon request.
WITNESSETH:
1. Award of Stock. Pursuant to the provisions of the Plan, the Company hereby
awards the Award Recipient, subject to the terms and conditions of the Plan
(incorporated herein by reference), and subject further to the terms and
conditions in this Agreement,                               Shares of $5.00 par
value common stock of the Company (the “Stock Award”).
2. Vesting of Stock Award. The unvested portion of the Stock Award is subject to
forfeiture. Subject to the terms of the Plan and this Agreement, including
without limitation, fulfillment of the employment requirements in paragraph 4
below, the Stock Award will vest and become free of restrictions in accordance
with the following schedule (except in the case of the Award Recipient’s earlier
death or Disability or an earlier Change of Control of the Company): 50% of the
Shares covered by this Stock Award shall vest and become free of restrictions on
the third anniversary of the Effective Date of this Stock Award and 25% of the
Shares covered by this Stock Award shall vest and become free of restrictions on
each of the fourth and fifth anniversaries of the Effective Date. Any fraction
of a Share that becomes exercisable on any date will be rounded down to the next
lowest whole number, with any such fraction added to the portion of the Stock
Award that vests and becomes free of restrictions on the next vesting date. As
soon as administratively feasible after the vesting of any portion of the Stock
Award and the satisfaction of any applicable taxes pursuant to paragraph 12 of
this Agreement, the Company will deliver to the Award Recipient (or to the
designated Beneficiary of the Award Recipient if the Award Recipient is not then
living) evidence of his or her ownership (by book entry or certificate), of the
Shares subject to the Stock Award that have vested and for which any applicable
taxes have been paid.
3. Cancellation of Stock Award. The Committee has the right to cancel for no
consideration all or any portion of the Stock Award in accordance with Section 4
of the Plan if the Committee determines in good faith that the Award Recipient
has done any of the following: (i) committed a felony; (ii) committed fraud;
(iii) embezzled; (iv) disclosed confidential information or trade secrets;
(v) was terminated for Cause; (vi) engaged in any activity in competition with
the business of the Company or any Subsidiary or Affiliate of the Company; or
(vii) engaged in conduct that adversely affected the Company. The Delegate shall
have the power and authority to suspend the vesting of or the right to receive
the Shares in respect of all or any portion of the Stock Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of a Stock Award shall remain in effect until the suspension
shall be presented to and acted on by the Committee at its next meeting. This
paragraph 3 shall have no application for the two-year period following a Change
of Control of the Company.
4. Employment Requirements. Except as provided in this Agreement, in order to
vest in and not forfeit the Stock Award (or portion thereof, as the case may
be), the Award Recipient must remain employed by the Company or one of its
Affiliates until the Stock Award (or portion thereof) has vested. If there is a
Termination of Employment for any reason (other than due to death or Disability)
before a portion of the Stock Award has fully vested, the Award Recipient will
forfeit any portion of the Stock Award that has not vested as of the date of the
Termination of Employment unless the Committee determines otherwise. If there is
a Termination of Employment due to the death or Disability of the Award
Recipient prior to this Stock Award fully vesting, the unvested portion of the
Stock Award will vest as of the date of the Award Recipient’s Termination of
Employment due to death or Disability.
5. Effect of a Change of Control. This Stock Award will vest and become free of
restrictions on the date a Change of Control of the Company occurs.
6. Nontransferability. No portion of the Shares underlying this Stock Award that
have not yet vested, nor any of the rights pertaining thereto or under this
Agreement, shall be transferable other than by will or the laws of intestacy
until it has vested; provided, however, that the Award Recipient may, in the
manner established by the Committee,

 



--------------------------------------------------------------------------------



 



designate a Beneficiary to receive any property distributable with respect to
the Stock Award upon the death of the Award Recipient. The unvested Shares
underlying the Stock Award and any rights pertaining thereto or under this
Agreement may not be pledged, alienated, attached or otherwise encumbered. Any
purported pledge, alienation, attachment or encumbrance of the Stock Award
contrary to the provisions of this Agreement or the Plan shall be void and
unenforceable against the Company or any Affiliate.
7. Voting and Dividends. The Award Recipient shall have the right to vote the
Shares underlying any portion of the Stock Award that has not vested and to
receive any cash dividends or cash distributions that may be paid with respect
thereto. Subject to Section 11(D) of the Plan, in the event of a stock dividend,
stock distribution, stock split, division of shares or other corporate structure
change which results in the issuance of additional Shares with respect to any
unvested Share of the Stock Award, such additional Shares will be subject to the
same restrictions and vesting requirements as are applicable to such unvested
Share of the Stock Award.
8. No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Award Recipient any right to continue in the employment of the
Company or its Affiliates for any given period or on any specified terms nor in
any way affect the Company’s or its Affiliates’ right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.
9. Compliance with Laws and Regulations. The Stock Award and the obligation of
the Company to deliver the Shares subject to the Stock Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.
10. Binding Nature of Plan. The Award Recipient agrees to be bound by all terms
and provisions of the Plan and related administrative rules and procedures,
including terms and provisions and administrative rules and procedures adopted
and/or modified after the granting of the Stock Award. In the event any
provisions of this Agreement are inconsistent with those of the Plan, the
provisions of the Plan shall control.
11. Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources — Executive
Compensation, Comerica Incorporated, 411 West Lafayette, MC 3122, Detroit, MI
48226; Facsimile Number: 313-964-3153. The Company will address any notice to
the Award Recipient to his or her current address according to the Company’s
personnel files. All written notices provided in accordance with this paragraph
shall be deemed to be given when (a) delivered to the appropriate address(es) by
hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number, with confirmation by
telephone of transmission receipt; or (c) received by the addressee, if sent by
U.S. mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.
12. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Award Recipient for Federal income tax
purposes with respect to any Shares subject to this Stock Award, the Award
Recipient shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all Federal, state and local income and
employment taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. The Award Recipient authorizes the Company
to withhold from his or her compensation to satisfy any income and employment
tax withholding obligations in connection with the Stock Award. The Award
Recipient agrees that the Company may delay removal of the restrictive legend
until proper payment of such taxes has been made by the Award Recipient. Unless
determined otherwise by the Committee, the Award Recipient may satisfy such
obligations under this paragraph 12 by any method authorized under Section 9 of
the Plan.
13.  Voluntary Participation. Participation in the Plan is voluntary. The value
of the Stock Award is an extraordinary item of compensation outside the scope of
the Award Recipient’s employment contract, if any. As such, the Stock Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 



--------------------------------------------------------------------------------



 



14. Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.
15. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.
IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.

          COMERICA INCORPORATED    
 
       
By:
       
Name:
       
Title:
       

             
 
            Recipient’s Signature   Print Name   Employee ID No.    

 